DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 1-3 were previously canceled.
Claims 4, 8 and 17 have been amended.
Claims 5, 7, 9, 10, 12-16 and 18-20 have been canceled.
Claims 4, 6, 8, 11 and 17 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s after-final amendments, filed 7/29/2022, overcome the previous claim rejection under 35 USC 101.  The rejection under 35 USC 101 has been withdrawn.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title
INFORMATION PROCESSING DEVICE FOR CONTENT RECOMMENDATION

Reasons for Allowance

Claims 4, 6, 8, 11 and 17 are allowable over the prior art.  The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. Claims 4, 6, 8, 11 and 17 are allowable as follows:
The most relevant prior art made of record includes Nakamura et al. (U.S. Pre-Grant Publication No. 2013/0332469) (“Nakamura”). While the prior art teaches many of the limitations of claim 4, the prior art fails to teach steps to generate a first search result page presenting the searched one or more contents associated with the first information on the first terminal in response to the input of the first information, and generate a second search result page presenting the searched one or more contents associated with the second information on the second terminal in response to the input of the second information; and generate the first screen based on the first evaluation information input by the first user and to generate the second screen based on the second evaluation information input by the second user.

Additionally, PTO Form 892-U, the article “Recommender system based on the analysis of publicly available data,” discloses a variety of recommendation techniques.  Although the article discusses the recommender systems featuring several components, such as: data collection and processing, recommender model, recommendation post-processing and a user interface, the article fails to disclose generating a distinct first and second search result pages in response to distinct inputs and further generating distinct first and second screens accordingly, as is required by the present claims.  Therefore, PTO-Form 892-U does not render the claimed invention novel or non-obvious.

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684